UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27916 FFD FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Ohio 34-1821148 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 321 North Wooster Avenue, Dover, Ohio 44622 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (330) 364-7777 Securities registered pursuant to Section 12(b) of the Exchange Act: Common Shares, without par value The NASDAQ Stock Market LLC (NASDAQ Capital Market) (Title of each class) (Name of each exchange on which registered) Securities registered under Section 12(g) of the Exchange Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Actof 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the price at which the common equity was least sold on the NASDAQ Capital Market, as of the last business day of the registrant’s most recently completed second fiscal quarter, was $12.8 million. 1,016,096 of the issuer’s common shares were issued and outstanding on September 27, 2011. DOCUMENTS INCORPORATED BY REFERENCE Part II of Form 10-K - Portions of the FFD Financial Corporation Annual Report to Shareholders for the fiscal year ended June30, 2011. Part III of Form 10-K - Portions of the Proxy Statement for the 2011 Annual Meeting of Shareholders of FFD Financial Corporation. PART I Item 1.Business. Forward-Looking Statement Certain statements contained in this Form 10-K for FFD Financial Corporation (“FFD”) that are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements involve inherent risks and uncertainties, and may address our financial condition, results of operations, plans, objectives, future performance and business.Forward-looking statements may generally be identified by words such as “may,” “expected,” “anticipated,” “estimated,” “intends,” “believes,” “plans,” “will,” “would,” “should,” “could,” “might,” “can,” or similar words.There are a number of important factors that could cause future results to differ materially from historical performance and these forward-looking statements.Factors that might cause such a difference include, but are not limited to: · general economic conditions and weakening in the economy, specifically the real estate market, either nationally or in our market area; · deteriorating credit and asset quality; · political developments, wars or other hostilities may disrupt or increase volatility in securities markets or other economic conditions; · changes in the interest rate environment and reductions in interest margins; · prepayment speeds, loan origination and sale volumes, charge-offs and loan loss provisions; · our ability to maintain required capital levels and adequate sources of funding and liquidity; · competitive pressures among depository institutions; · effects of critical accounting policies and judgments; · required changes in accounting policies or procedures; · legislative or regulatory changes or actions, including the recently enacted Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”); · our ability to attract and retain key personnel; · our ability to dividend money from our wholly-owned subsidiary bank to FFD; and · our reputation in our primary market. Any forward-looking statements contained in this report, in a report incorporated by reference to this report, or made by our management in other reports and filings, in press releases and in oral statements, involve risks and uncertainties and are subject to change based upon the factors listed above and like items.Actual results could differ materially from those expressed or implied, and therefore the forward-looking statements should be considered in light of these factors. General FFD, an Ohio corporation formed in 1996, is a savings and loan holding company.FFD owns all of the outstanding common shares of First Federal Community Bank, a federal savings bank (“First Federal”). First Federal has conducted business in Tuscarawas County, Ohio since it was incorporated in 1898 as an Ohio savings and loan association under the name “Dover Building & Loan Company.”First Federal obtained a federal savings and loan charter in 1937 under the name “First Federal Savings & Loan Association.”In 1983, First Federal changed to a federal savings bank charter under the name “First Federal Savings Bank of Dover,” and in August 2001, First Federal adopted its present name.First Federal’s primary market area is Tuscarawas, Holmes and some adjoining counties in Ohio.First Federal presently conducts business from its main office in Dover, Ohio, and branches in Dover, New Philadelphia, Sugarcreek and Berlin, Ohio.Additionally, First Federal provides access to its products and services via the Internet at www.onlinefirstfed.com. Until July 21, 2011, FFD was subject to regulation and examination by the Office of Thrift Supervision of the United States Department of the Treasury (the “OTS”).On that date, the OTS transferred regulatory authority over savings and loan holding companies, including FFD, to the Board of Governors of the Federal Reserve (the “Fed”).FFD was and remains subject to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). Also on July 21, 2011, the OTS transferred regulatory authority over federal savings banks, including First Federal, to the Office of the Comptroller of the Currency (the “OCC”).First Federal was and continues to be regulated by the Federal Deposit Insurance Corporation (the “FDIC”).First Federal’s deposits are FDIC insured up to applicable limits.First Federal is also a member of the Federal Home Loan Bank (“FHLB”) of Cincinnati. 1 In April 2011, First Federal filed an application with the OCC to convert its charter from a federal savings bank to a national bank.If the application is approved and the conversion completed, First Federal would become a national bank, subject to the rules and regulations governing national banks, but would remain subject to regulation, supervision and examination by the OCC and FDIC.If First Federal converts to a national bank, FFD will convert from a savings and loan holding company to a bank holding company, but will continue to be regulated, supervised and examined by the Fed.If approved, these conversions are expected to occur in the second or third quarter of fiscal 2012. First Federal’s business involves attracting deposits from individual and business customers and using these deposits to originate loans to individuals and businesses in its primary market area.First Federal provides deposit products, including checking, savings, money market and individual retirement accounts as well as certificates of deposit, and originates residential and home equity loans, construction loans, nonresidential real estate loans, business loans and consumer loans.Loan funds are obtained primarily from deposits and loan repayments.First Federal obtains advances from the FHLB of Cincinnati when other sources of funds are inadequate to fund loan demand and to help manage liquidity and interest rate risk.First Federal also invests in U.S. Government agency obligations, interest-bearing deposits in other financial institutions, mortgage-backed securities and other investments permitted by applicable law. First Federal’s primary source of income is interest on loans, mortgage-backed securities and investments.First Federal’s principal expense is interest paid on deposit accounts and borrowings.Operating results are dependent to a significant degree on First Federal’s net interest income, which is the difference between interest earned on loans, mortgage-backed securities and other investments and the interest paid on deposits and borrowings.First Federal’s interest income and interest expense are significantly affected by general and local economic conditions and by the policies of various regulatory authorities. Lending Activities General.First Federal’s principal lending activity is the origination of real estate loans and commercial loans in its primary market area.Real estate loans are typically secured by nonresidential real estate and one- to four-family residential properties.To a lesser extent, First Federal originates loans secured by multifamily properties containing five units or more, construction loans, and various types of consumer loans. Loan Portfolio Composition.The following table presents certain information regarding the composition of First Federal’s loan portfolio at the dates indicated: At June 30, Amount Percent of total loans Amount Percent of total loans Amount Percent of total loans (Dollars in thousands) One- to four-family (1) $ % $ % $ % Multifamily (1) Nonresidential and land (1) Commercial – secured Commercial – unsecured .1 .1 .1 Consumer Total loans % % % Deferred loan origination costs Undisbursed portion of loans in process ( 3,353 ) ) ) Allowance for loan losses ( 2,174 ) ) ) Loans receivable, net $ $ $ (1)Includes construction loans. 2 Loan Maturity Schedule.The following table presents certain information as of June 30, 2011, regarding the dollar amount of loans maturing in First Federal’s portfolio based on their contractual terms to maturity.Demand loans and loans having no stated repayment schedule and no stated maturity are reported as due in one year or less. Due during the year ending June 30, 2017- 2022 and thereafter Total (In thousands) Residential real estate (1) $ Nonresidential and land Commercial loans - - - Consumer loans - - Total loans $ Includes one- to four-family and multifamily loans. The following table shows the dollar amount of all loans due after June30, 2012, which have fixed interest rates and which have floating or adjustable interest rates: Due after June30, 2012 (In thousands) Fixed rate of interest $ Adjustable rate of interest $ One- to Four-Family Residential Real Estate Loans.First Federal makes permanent loans secured by first mortgages on owner occupied and non-owner occupied existing one- to four-family residences primarily located in its market area.First Federal also originates home equity loans secured by first or second mortgages on one- to four-family residential real estate.The aggregate amount of First Federal’s one- to four-family residential real estate loans was $69.7 million, or 37.2% of total loans, at June30, 2011. First Federal offers adjustable-rate mortgage loans (“ARMs”) for terms up to 30 years.The interest rate adjustment periods on ARMs are one year, three years or five years.Most of First Federal’s ARMs adjust after one-year.The rates on ARMs are tied to the average monthly mortgage contract rate for previously occupied homes published by the Federal Housing Finance Board.The maximum allowable adjustment at each adjustment date is 2%.A limited number of First Federal’s ARMs have a maximum adjustment of 6% over the term of the loan. ARMs decrease First Federal’s interest rate risk but involve other risks, primarily credit risk.As interest rates rise, the payment by the borrower increases to the extent permitted by the terms of the loan, thereby increasing the potential for default.At the same time, the marketability of the underlying property may be adversely affected by higher interest rates.First Federal believes that these risks have not had a material adverse effect to date. First Federal originates fixed-rate loans with terms of up to 30 years, although the majority of First Federal’s fixed-rate loans are sold in the secondary market, usually with servicing retained. To a lesser extent, First Federal makes loans for the construction of residential real estate.These loans are typically structured as permanent loans with adjustable or fixed rates of interest and terms from 15 to 30 years.Construction loans are made to owner-occupants for the construction of single-family homes by a general contractor and to developers for the construction of single-family homes. 3 Construction loans generally involve greater underwriting and default risks than loans secured by mortgages on existing properties.First Federal advances loan funds upon the security of the project under construction, which is more difficult to value before construction is complete.Because of the uncertainties inherent in estimating construction costs, if a default on a construction loan occurs and foreclosure follows, First Federal must take control of the project and attempt to either arrange for the completion of construction or dispose of the unfinished project.At June 30, 2011, First Federal had $274,000 of undisbursed construction loans for one- to four-family real estate, had no construction loans in default and had not taken control of any construction projects. Regulations limit the amount that First Federal may lend in relationship to the appraised value of the real estate securing the loan, as determined by an appraisal at the time of loan origination.Lending policies of First Federal limit the maximum loan amount as it relates to the value of the property (“Loan-to-Value Ratio” or “LTVs”).For fixed-rate loans, the maximum LTV without private mortgage insurance is 80% of the lower of appraised value or purchase price.However, First Federal makes loans in excess of 80% LTV on owner occupied single family, duplex and three- to four-family properties with private mortgage insurance.First Federal also offers ARMs for owner occupied properties with LTVs up to 89% and an affordable housing loan program under which it originates a small number of ARMs with LTVs of up to 95%, each without private mortgage insurance.For non-owner occupied one- to two-family and three- to four-family properties, fixed rate loans with LTVs of 90% and 75%, respectively, are available with private mortgage insurance. For non-owner occupied properties with a maximum LTV of 85%, ARMs are available without private mortgage insurance. Included in one- to four-family loans are lines of credit secured by a mortgage on the borrower’s principal residence.Typically, home equity lines of credit, when added to any prior indebtedness secured by the real estate, do not exceed 89% of the estimated value of the real estate.For borrowers with high credit ratings, First Federal originates a small number of home equity lines of credit up to 95% of the real estate’s value.First Federal’s home equity loans have terms of up to 15 years.Premier lines of credit are extended to certain limited high net worth borrowers in amounts which may exceed the estimated value of the underlying real estate.The interest rates charged by First Federal on home equity loans adjust monthly and are tied to the base rate on corporate loans, posted by at least 75% of the nation’s 30 largest banks, as reported in The Wall Street Journal.At June30, 2011, First Federal’s one- to four-family residential real estate loan portfolio included $18.0 million in home equity loans, or 9.6% of total loans. Multifamily Residential Real Estate Loans.First Federal originates loans secured by multifamily properties containing five or more units.The majority of these loans are ARMS with a maximum LTV of 85% and terms of up to 20 years. Multifamily lending is generally considered to involve a higher degree of risk because the loan amounts are larger and the borrower typically depends upon income generated by the project to cover operating expenses and debt service.The profitability of a project can be affected by economic conditions, government policies and other factors beyond the control of the borrower.First Federal attempts to reduce the risk associated with multifamily lending by evaluating the borrower’s creditworthiness and the projected income from the project and by obtaining personal guarantees on loans made to business entities.At June30, 2011, loans secured by multifamily properties totaled approximately $7.0 million, or 3.7% of total loans. Nonresidential Real Estate and Land Loans.First Federal makes loans secured by nonresidential real estate such as retail stores, office buildings and other commercial properties, with terms of up to 20 years and a maximum LTV of 85%.First Federal also makes loans secured by improved and unimproved lots for the construction of single-family residences.Unimproved land and lot loans have terms of up to five years and a maximum LTV of 65%.Improved lot loans have terms of up to five years and a maximum LTV of 80%. Nonresidential real estate lending is generally considered to involve a higher degree of risk than residential lending due to the relatively larger loan amounts and the effects of general economic conditions on the successful operation of income-producing properties.If, for example, leases are not obtained or renewed, the cash flow on the property may be reduced and the borrower’s ability to repay may be impaired.First Federal attempts to reduce such risk by evaluating the borrower’s credit history and past performance, the location of the real estate, the quality of the management constructing and operating the property, the debt service ratio, the quality and characteristics of the income stream generated by the property, personal guarantees and appraisals supporting the property’s valuation. First Federal also originates loans for the construction of nonresidential real estate.These loans are typically structured as permanent loans with adjustable or fixed rates of interest and terms up to 20 years and generally involve greater underwriting and default risks than do loans secured by mortgages on existing properties.Because of the uncertainties inherent in estimating construction costs, in the event a default on a construction loan occurs and foreclosure follows, First Federal must take control of the project and attempt to either arrange for completion of construction or dispose of the unfinished project.At June 30, 2011, First Federal had $3.1 million in undisbursed construction loans for nonresidential real estate, none of which were in default or requiring First Federal to take control of any such projects. 4 At June30, 2011, First Federal had a total of $82.0 million, or 43.7% of total loans, invested in nonresidential real estate and land loans.Federal regulations limit the amount of nonresidential mortgage and land loans which First Federal may make to 400% of its capital.At June30, 2011, nonresidential mortgage and land loans totaled 358% of First Federal’s capital. Commercial Loans.First Federal makes commercial loans to businesses in its primary market area which are secured by inventory, equipment, accounts receivable, machinery, other assets of the borrower, and also by personal guarantees.The LTVs for commercial loans depend upon the nature of the underlying collateral, but generally do not exceed 85%.Commercial loans generally have fixed or adjustable interest rates with terms up to seven years. Commercial loans generally entail significantly greater risk than real estate lending.The repayment of commercial loans is typically dependent on the income stream and successful operation of a business, which can be affected by general economic conditions. At June 30, 2011, First Federal had approximately $22.8 million, or 12.2% of total loans, invested in commercial loans.OTS regulations limit the amount of First Federal’s commercial loans to 20% of First Federal’s total assets, provided that amounts in excess of 10% may only be used for small business loans.At June 30, 2011, First Federal complied with these limits. Consumer Loans.First Federal makes various types of consumer loans, including unsecured loans and loans secured by savings accounts, motor vehicles and boats.Consumer loans are made at fixed or adjustable rates of interest.Unsecured loans are made with terms of up to two years.Motor vehicle loans are made with terms of up to five and a half years.Boat loans are made with terms up to ten years.Consumer loans may entail greater credit risk than residential mortgage loans.The risk of default on consumer loans increases during periods of recession, high unemployment and other adverse economic conditions, and often the underlying collateral, such as a vehicle, declines in value over time. At June30, 2011, First Federal had approximately $6.1 million, or 3.2% of its total loans, invested in consumer loans. Loan Solicitation and Processing.Loan originations are developed from a number of sources, including continuing business with depositors and borrowers, newspaper, television, and radio advertisements, solicitations by First Federal’s lending staff, automobile and boat dealers, word of mouth and walk-in customers. Loan applications for residential and nonresidential real estate loans are taken by First Federal’s loan personnel.First Federal typically obtains, as applicable, verification of income, personal and entity credit reports, tax returns, financial statements, and other documentation concerning the borrower’s and any guarantor’s creditworthiness.An appraisal or valuation of the fair market value of the real estate securing the loan is prepared by a fee appraiser approved by the Board of Directors.For construction loans, the appraiser also evaluates the building plans, construction specifications and estimates of construction costs, and First Federal evaluates the feasibility of the proposed construction project and the experience and record of the builder.Upon the completion of the appraisal or valuation and the receipt of information on the borrower’s credit history, the loan application is reviewed in accordance with First Federal’s underwriting guidelines. Under First Federal’s current loan guidelines, if a residential or nonresidential real estate loan application is approved, First Federal usually obtains title insurance on the real estate which will secure the mortgage loan.In the past, First Federal used an attorney’s opinion for single-family loans.First Federal requires borrowers to carry satisfactory fire and casualty insurance and, if applicable, flood insurance, and to name First Federal as an insured mortgagee. Loan applications for commercial loans are taken by one of First Federal’s commercial loan officers.First Federal typically obtains information from the business entity and any guarantors that includes, as applicable, personal or entity credit reports, tax returns, financial statements, and other documentation concerning creditworthiness.An appraisal or a valuation of the fair market value of the collateral securing the loan is typically obtained.This can take the form of officer inspection, book value, aging schedules, or borrowing base reports.Occasionally First Federal receives an opinion by an industry field expert.Upon the completion of the appraisal or valuation and the receipt of information on the credit history of the borrower and any guarantors, the loan application is reviewed in accordance with First Federal’s underwriting guidelines. Loan applications for consumer loans are taken by First Federal’s loan personnel, with the exception of some auto and boat loan applications taken by the dealers and provided to First Federal.Underwriting guidelines require that a credit report, verification of income and other documents concerning the borrower’s creditworthiness must be obtained.Additionally, an appraisal or valuation of the fair market value of the collateral securing the loan is typically obtained.Consumer loans are underwritten on the basis of the borrower’s credit history, an analysis of the borrower’s income and expenses, the borrower’s ability to repay the loan and the value of collateral, if any. 5 Loan Originations, Purchases and Sales.Currently, First Federal originates both adjustable-rate and fixed-rate loans for its portfolio.First Federal sells a majority of its fixed-rate one- to four-family residential real estate loans to Freddie Mac, but retains the right to service the loans sold in exchange for a fee.During the year ended June 30, 2011, First Federal sold approximately $28.7 million in loans to Freddie Mac and sold approximately $300,000 in loan participations to other financial institutions. Applicable regulations limit the aggregate amount that a savings association may lend to any one borrower to 15% of the association’s total capital for risk-based capital purposes, plus any loan loss reserves not already included in total capital (the “Lending Limit Capital”).A savings association may loan to one borrower an additional amount not to exceed 10% of the association’s Lending Limit Capital if the additional amount is fully secured by certain forms of “readily marketable collateral.”Real estate is not considered “readily marketable collateral.”The regulations require that loans to certain related or affiliated borrowers be aggregated when applying this limit.Exceptions to the lending limit may be granted by First Federal’s regulators on a case-by-case basis under certain circumstances. Based on the 15% limit, First Federal was able to lend approximately $3.1 million to one borrower at June30, 2011, although the largest amount First Federal had outstanding to one borrower at June30, 2011, was $2.8 million. Loan Origination and Other Fees.First Federal receives loan origination fees and other fee income from its lending activities, including late payment charges, application fees and fees for other miscellaneous services.Loan origination fees and other fees are a volatile source of income, varying with the volume of lending, loan repayments and general economic conditions.All nonrefundable loan origination fees and certain direct loan origination costs are deferred and recognized as an adjustment to yield over the life of the related loan. Delinquent Loans, Nonperforming Assets and Classified Assets.First Federal strives to maintain a high level of asset quality through sound underwriting and efficient collection practices.To discourage late payments, First Federal charges a late fee of 5% of the monthly payment after 15 days for fixed-rate mortgages and most ARMs and after 30 days for some older ARMs.Consumer loans are charged a late fee of 5% of the monthly payment after 10 days.When a mortgage loan is 15 days or more delinquent or a consumer loan is 10 days or more delinquent, the borrower is sent a delinquency notice.When a loan is 30 days delinquent, First Federal usually contacts the borrower by telephone.When a loan becomes 90 days delinquent, it is generally referred to an attorney for foreclosure or collection.First Federal considers various factors when deciding whether and when to initiate foreclosure or collection proceedings, such as the amount of the outstanding loan in relation to the original indebtedness, the extent of the delinquency and the borrower’s ability and willingness to cooperate in curing the delinquency.Additional measures may be taken to accelerate the collection process for commercial or consumer loans. If a foreclosure or repossession occurs, the real estate or other collateral is sold at public sale and may be purchased by First Federal.Real estate acquired by First Federal as a result of foreclosure proceedings or by deed-in-lieu of foreclosure is classified as real estate owned (“REO”) until it is sold.When First Federal acquires a property, or any other collateral, it is recorded at the lower of cost or fair value, less estimated selling costs.First Federal records a loss provision if the collateral’s fair value declines substantially below the value determined at the recording date.In determining the lower of cost or fair value at acquisition, costs relating to development and improvement are capitalized.Costs relating to holding REO, net of rental income, are charged against earnings as incurred.First Federal held no REO at June 30, 2011. The following table reflects the amount of First Federal’s delinquent loans as of the dates indicated: June 30, 2011 June 30, 2010 June 30, 2009 Number Amount Percent of total loans Number Amount Percent of total loans Number Amount Percent of total loans (Dollars in thousands) Loans delinquent for: 30 - 59 days 24 $ % 24 $ % 22 $ % 60 - 89 days 17 % 20 % 19 % 90 days and over 11 % 14 % 7 % Total delinquent loans 52 $ % 58 $ % 48 $ % Nonperforming assets include nonaccruing loans, real estate acquired by foreclosure or by deed-in-lieu of foreclosure, and repossessed assets.First Federal stops accruing interest on all real estate and other loans that are delinquent 90 days or more or when management determines that the collection of past due interest is unlikely.Further, interest accrual may stop before a loan is 90 days delinquent if, in management’s opinion, the collateral value is not adequate to cover the outstanding principal and interest. 6 The following table gives information regarding First Federal’s nonaccruing, impaired and nonperforming loans and nonperforming assets at the dates indicated. At June 30, (Dollars in thousands) Impaired nonperforming loans $ $ Impaired performing loans Total impaired loans Other nonperforming loans 86 Total nonperforming and impaired loans Real estate acquired through foreclosure - - Total nonperforming and impaired assets $ $ $ Total nonperforming and impaired loans as a percent of total loans % % % Allowance for loan losses as a percent of nonperforming and impaired loans % % % Total nonperforming and impaired assets to total assets % % % For the year ended June30, 2011, interest income of $88,000 would have been recorded on nonaccruing loans had they been accruing pursuant to their contractual terms. Applicable regulations require that each thrift institution classify its own assets on a regular basis.Problem assets are classified as “substandard,” “doubtful” or “loss.”“Substandard” assets have one or more defined weaknesses and are characterized by the distinct possibility that the institution will sustain some loss if the deficiencies are not corrected.“Doubtful” assets have the same weaknesses as “substandard” assets, with the additional characteristics that (i) the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable and (ii) there is a high possibility of loss.An asset classified as “loss” is considered uncollectible and of such little value that its continuance as an asset of the institution is not warranted.If an asset, or portion thereof, is classified as loss, the association must either establish a specific allowance for losses for the entire portion of the asset classified as loss or charge-off such amount.The regulations also contain a “special mention” category, consisting of assets which do not currently expose an institution to a sufficient degree of risk to warrant classification but which possess credit deficiencies or potential weaknesses deserving management’s close attention.At June 30, 2011, First Federal had $1.2 million in special mention assets. The aggregate amounts of First Federal’s classified assets at the dates indicated were as follows: At June 30, (In thousands) Classified assets: Substandard $ $ $ Doubtful - 81 Total $ $ $ Federal examiners are authorized to classify an association’s assets.If the association does not agree with an examiner’s classification of an asset, it may appeal the determination.First Federal had no disagreements with the examiners regarding the classification of assets at the time of its last examination. 7 Allowance for Loan Losses.First Federal maintains an allowance for loan losses based upon a number of relevant factors, including growth and changes in the composition of the loan portfolio, trends in the level of delinquent and problem loans, loan charge-offs, current and anticipated economic conditions in First Federal’s primary lending area, past loss experience and probable losses arising from specific problem assets. The two largest components of First Federal’s loan portfolio consist of nonresidential and land and one- to four-family residential real estate loans.Substantially all of these loans are secured by property in First Federal’s primary lending area, consisting of Tuscarawas, Holmes and some adjoining counties in Ohio, which has a fairly stable economy.First Federal’s underwriting standards and credit culture contributed to its relatively low net charge-off rate to total loans of .36% for the year ended June 30, 2011.Substantially all of First Federal’s other real estate loans, consisting of multifamily loans, are secured by properties in First Federal’s primary lending area.First Federal has not experienced any significant charge-offs from the multifamily real estate loan category in recent years.Consumer loans are a small portion of First Federal’s total loans and did not result in any significant charge-offs.Of the $667,000 in total charge-offs, $485,000 was related to one out of market participation loan.At June 30, 2011 participation loans accounted for 1.3% of total loans. Large loans are reviewed periodically to identify potential problems at an early date.While First Federal believes that it uses the best information available to determine the allowance for loan losses, unforeseen market conditions could result in material adjustments, and net earnings could be significantly adversely affected, if circumstances differ substantially from the assumptions used in determining the allowance. The following table sets forth an analysis of First Federal’s allowance for loan losses for the periods indicated: Year ended June 30, (Dollars in thousands) Balance at beginning of period $ $ $ Charge-offs ) ) ) Recoveries 2 8 21 Provision for losses on loans Balance at end of period $ $ $ Ratio of net charge-offs to average loans outstanding during the period % % % Ratio of allowance for loan losses to total loans % % % The following table sets forth the allocation of First Federal’s allowance for loan losses by type of loan at the dates indicated: At June 30, Amount % of loans in each category to total loans Amount % of loans in each category to total loans Amount % of loans in each category to total loans (Dollars in thousands) Balance at year end applicable to: Residential real estate $ % $ % $ % Nonresidential and land Commercial Consumer - - Total $ % $ % $ % Because the loan loss allowance is based on estimates, it is monitored quarterly and adjusted as necessary. 8 Investment Activities First Federal is permitted to invest in certain commercial paper, corporate debt securities rated in one of the four highest rating categories by one or more nationally recognized statistical rating organizations, and other investments permitted by federal regulations. First Federal maintains a $6.3 million portfolio of mortgage-backed securities in the form of Freddie Mac, Ginnie Mae and Fannie Mae participation certificates.Mortgage-backed securities generally entitle First Federal to receive a portion of the cash flows from an identified pool of mortgages.Freddie Mac, Ginnie Mae and Fannie Mae securities are guaranteed by the issuing agency as to principal and interest. 9 The following table sets forth information regarding First Federal’s investment securities and mortgage-backed securities at the dates indicated: At June 30, Amortized cost % of total Market Value % of total Amortized cost % of total Market value % of total Amortized cost % of total Market value % of total (Dollars in thousands) Investment securities designated as available for sale: U.S. Government and agency obligations $ % $ % $ % $ % $ % $ % Equity securities 2 - 2 - 2 - 2 - 2 - 2 - Mortgage-backed securities designated as held to maturity 51 51 57 57 62 62 Mortgage-backed securities designated as available for sale Total mortgage-backed securities Total investment securities and mortgage-backed securities $ % $ % $ % $ % $ % $ % The maturities of First Federal’s U. S. Government and agency obligations and mortgage-backed securities at June30, 2011, are indicated in the following table: Less than one year After one year through five years After five through ten years After ten years Total Carrying value Average yield Carrying value Average yield Carrying value Average yield Carrying value Average yield Carrying value Weighted- average yield (Dollars in thousands) U.S. Government and agency obligations $
